Citation Nr: 0202899	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  96-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for periodontal bone 
loss.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to a compensable evaluation for 
periodontal bone loss was previously remanded by the Board in 
May 2000.  

The veteran was previously represented by James W. Stanley, 
attorney-at-law.  Effective October 10, 2001 VA revoked Mr. 
Stanley's authority to represent VA claimants.  This means 
that the Board, as well as other VA organizations, can no 
longer recognize Mr. Stanley as his representative.  

As a result of the above, in November 2001 the RO notified 
the veteran of the fact that James W. Stanley had been 
removed as his authorized representative.  He was advised 
that he could continue his claim without representation, or 
select new representation from a Veterans Service 
Organization, an individual agent, or a licensed attorney-at-
law.  To date, the veteran has submitted no response to this 
notice.  Therefore, it is presumed that the veteran wishes to 
represent himself in this matter before the Board.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence demonstrates that the 
veteran's moderate periodontal bone loss is not manifested by 
compensable limited motion of the temporomandibular 
articulation.  

3.  With the exception of the teeth numbers 1, 16, 17, and 32 
the veteran's periodontal bone loss is not manifested by a 
loss of masticatory surface which cannot be restored by a 
suitable prosthesis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for periodontal 
bone loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.381, 4.1, 4.2, 4.3, 
4.7, 4.150, Diagnostic Codes, 9905, 9913 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the pertinent evidence of record reveals that the 
RO granted service connection for periodontal bone loss in 
June 1990 based on inservice documentation of moderate 
periodontal bone loss in the maxillary and mandibular 
quadrants, with no interference with mastication.  A 
noncompensable rating was assigned.  

On VA dental examination in March 1996 it was noted that the 
veteran had no history of fracture or trauma to the jaw while 
in the military.  He reported that the VA Medical Center 
(VAMC) had recently made a denture to replace several of the 
maxillary remaining teeth.  

On examination of temporomandibular articulation, right and 
left lateral, vertical, and protrusive excursion of the 
mandible were normal.  No mastication interference was found, 
and vertical excursion of the mandible was 52 millimeters 
(mm).  There was no displacement of the mandible and 
occlusion was normal.  There was no evidence of scars around 
the maxilla or mandible, no evidence of muscle injury, and no 
loss of sensation.  It was indicated that there was no loss 
of bone.  Teeth numbers 2, 3, 4, 15, and 21 were described as 
replaceable, and teeth numbers, 1, 16, 17, and 32 were 
described as non-replaceable.  

X-rays revealed essentially normal periodontal bone height in 
all quadrants, and the temporomandibular joints were 
described as essentially normal.  

The diagnoses were acquired absence of teeth, and moderate 
calculus and debris on the teeth.  The examiner opined that 
the veteran did not have a compensable dental condition.  

In October 1997 the veteran submitted an inferred claim for 
increase of his periodontal bone loss.  

In November 1997 a VA dental examination was conducted.  The 
veteran reported his concern that he was losing bone loss in 
the mandible.  It was noted that he was being treated at the 
Little Rock VAMC as a prima facie dental patient.  

On examination, right and left lateral excursion of the 
mandible were both normal.  Vertical excursion was 51mm.  
There was no evidence of speech interference.  There was 
evidence of mastication interference due to loss of the 
posterior maxillary teeth.  

No displacement of the mandible was found, and occlusion was 
normal.  There was no evidence of muscle injury or loss of 
sensation.  Teeth numbers 2, 3, 14, 15, and 21 (replaced by a 
fixed bridge) were described as missing and replaceable.  
Teeth numbers 1, 16, 17, and 32 were described as missing and 
non-replaceable.  Gingival crevices were noted on multiple 
teeth and the diagnoses were acquired absence of teeth and 
localized periodontitis.  

During the May 1999 hearing before the RO, the veteran 
testified, in pertinent part, that his teeth constantly 
bleed, and that his enunciation was almost completely gone.  
He reported that people had difficulty understanding him.  
Tr., p. 12.  He reported having difficulty with chewing and 
reported that he had to chew with his front teeth.  Tr., p. 
13.  He reported that almost all of his upper teeth in the 
rear were gone.  Id.  He opined that this was due to bone 
loss.  Tr., pp. 13-14.  

In October 1999 a hearing was held before the Board.  The 
veteran testified, in pertinent part, that he was not 
receiving ongoing treatment for his periodontal bone loss, 
but that he was receiving dental work; he reported that he 
was getting caps for his teeth.  Tr., p. 36.  He reported 
being told by the dentist that he did not understand why he 
was losing his teeth.  Id.  

In May 2001 a VA dental examination was conducted.  It was 
noted that the veteran began periodontal treatment with VA in 
1990 as a "service-connected class-4 dental outpatient and 
has continued in this capacity since 1990."  He reported that 
he was being presently treated as an outpatient in the Dental 
Service at the North Little Rock VAMC.  

On examination right and left lateral excursion, and 
protrusive excursion of the mandible were described as 
normal.  Vertical excursion was 49mm.  There was no evidence 
of speech interference.  There was mastication interference 
due to loss of teeth.  

There was no displacement of the mandible and occlusion was 
essentially normal.  There was no evidence of muscle injury 
and no loss of sensation.  There was non-replaceable 
periodontal bone loss around select teeth (teeth numbers 13, 
21, 30, and 31).  

There were replaceable missing teeth (numbers 2, 3, 14, 15, 
and 20) and non-replaceable missing teeth (numbers 1, 16, and 
32).  

In a June 2001 addendum, the May 2001 VA examiner concluded 
that there was moderate bone loss around some select teeth, 
which was not severe.  It was further found that there were 
no teeth that currently required removal.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  



The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259 (1995).  

Prior to February 17, 1994, the rating schedule provided that 
dental conditions such as periodontal disease were to be 
rated as noncompensable.  Loss of teeth due to loss of 
substance of the body of the maxilla or mandible were rated 
as noncompensable when there was loss of half of the 
masticatory surface, as long as the masticatory surface could 
be restored by a suitable prosthesis.  A 10 percent rating 
was provided when the lost masticatory surface could not be 
restored by a suitable prosthesis, half of the masticatory 
surface was lost, and the veteran was missing all upper or 
lower anterior teeth, where the median line was the point of 
division of the lost teeth.  Such a rating contemplated loss 
of the body of the bone only to trauma or disease such as 
osteomyelitis.  It did not contemplate loss of the alveolar 
process through natural resorption.  38 C.F.R. 4.150, 
Diagnostic Code 9913 (1993).  

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).

The revised rating schedule also provided that loss of teeth 
due to loss of substance of body of the maxilla or mandible, 
without loss of continuity, will be rated as noncompensable 
when the loss of masticatory service can be restored by a 
suitable prosthesis.  A 10 percent rating is permitted when 
the lost masticatory surface cannot be restored by suitable 
prosthesis in all upper anterior teeth, all lower anterior 
teeth, or all upper and lower teeth on one side.  


As indicated above, such a rating applies only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  
38 C.F.R. 4.150, Diagnostic Code 9913.  

The regulations were revised in June 1999.  The reference in 
38 C.F.R. § 4.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language was entered in 38 C.F.R. § 3.381(a).  

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (2000).

The Board finds that the current regulations and previous 
regulations are neither more or less favorable because their 
requirements are the same.  The changes made in 1999 were not 
substantive in nature and has no effect on the outcome of 
this claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the regulations 
pertaining to evaluation of dental disabilities.  He was also 
provided with an explanation as to why his claim was being 
denied, thereby placing him on notice of the type of evidence 
needed to substantiate his claim.  He was also notified that 
his previous representative had been removed and was given 
the opportunity to appoint a new representative.  

Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied to the extent 
necessary.  Pursuant to the Board's May 2000 remand, a VA 
dental examination was conducted that thoroughly addressed 
the nature and severity of the veteran's periodontal bone 
loss.  Stegall v. West, 11 Vet. App. 268 (1998).  Hearings 
before the Board and RO have been conducted pursuant to the 
veteran's request in which he has been given the opportunity 
to provide testimony concerning his periodontal bone loss.  

The May 2000 VA examiner noted that the veteran was receiving 
VA dental treatment at the North Little Rock VAMC.  It does 
not appear that these records are on file.  However, the 
Board finds that the duty to assist does not require that 
such records be obtained because there is no reasonable 
possibility that they would substantiate the claim.  The 
veteran testified that the dental treatment he is receiving 
is for his deteriorating teeth.  Tr., pp. 36-37 (October 
1999).  As will be discussed below, even if the veteran's 
teeth problems were found to be secondary to his periodontal 
disease, a higher rating would not be possible because he 
does not meet the requirements for a compensable rating under 
the applicable diagnostic code pertaining to missing teeth.  
Therefore, there is no reasonable possibility that obtaining 
these records will result in a compensable evaluation for 
periodontal bone loss.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2001); see also 66 Fed. Reg. 45620, 45630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Evaluation of Periodontal Bone Loss

The veteran's periodontal bone loss is currently evaluated as 
noncompensable under Diagnostic Code 9905 pertaining to 
temporomandibular articulation.  A compensable evaluation 
under this code requires an inter-incisal range of 31 to 40mm 
or a 0 to 4mm range of lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  

It is unclear whether Diagnostic Code 9905 is applicable to 
periodontal bone loss.  Nonetheless, the Board finds that a 
compensable evaluation is not warranted under this code.  VA 
examinations have described lateral and protrusive excursion 
as normal, and vertical excursion has not been found to be 
less than 49mm.  Therefore, a compensable evaluation is not 
warranted under Diagnostic Code 9905.  

The record documents that the veteran has lost multiple 
teeth.  VA examinations have documented teeth numbers, 1, 2, 
3, 14, 15, 16, 17, 20, 21, and 32 to be missing.  A 
compensable evaluation based on missing teeth is warranted 
when the lost masticatory surface cannot be restored by 
suitable prosthesis in all upper anterior teeth, all lower 
anterior teeth, or in all upper and lower teeth on one side.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

The Board initially notes that it is not clear as to which, 
if any, of the missing teeth are the result of periodontal 
bone loss.  Regardless, even presuming that all of the teeth 
were lost due to periodontal bone loss, a compensable 
evaluation based on loss of teeth is not warranted.  First, 
only four of the above listed teeth (1, 16, 17, and 32) have 
been found on VA examination to be non-replaceable.  Second, 
even if they were all non-replaceable, VA examinations do not 
show that all anterior teeth, either upper or lower, or all 
upper and lower teeth on one side, are missing.  Third, the 
rating code provides that loss of teeth due to periodontal 
disease is not compensable.  Therefore, a compensable 
evaluation for periodontal bone loss based on loss of teeth 
is not warranted.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

The Board has considered the previous contention that the 
evaluation of the veteran's periodontal bone loss should 
include consideration of the provisions of 38 C.F.R. § 4.40 
(2001) pertaining to pain.  While VA regulations mandate 
consideration of functional impairment due to musculoskeletal 
pain, there is no corresponding consideration for dental 
disorders.  Moreover, even assuming that the provisions of 
38 C.F.R. § 4.40 are applicable it is well to observe that 
the VA examinations have documented no complaints of pain and 
found no evidence of functional loss due to periodontal bone 
loss.  Therefore, the Board finds that there is no basis for 
a higher evaluation under 38 C.F.R. § 4.40.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having a loss of half or the complete 
mandible, nonunion or malunion of the mandible, loss of 
ramus, loss of the condyloid or coronoid process, loss of 
maxilla, and loss of hard palate as part and parcel of his 
service-connected disability.  X-ray and other laboratory 
studies have never been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, Diagnostic Codes 9901 
through 9912 (not including Diagnostic Code 9905) are not for 
application in this decision.  See 38 C.F.R. § 4.150, 
Diagnostic Codes, 9901-9904, 9906-9912.  

Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating for periodontal bone loss.  
Thus, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. 5107 (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the case at hand, the veteran has made no specific 
contention that his periodontal bone loss interferes with his 
current employment in a way not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Nor does 
the evidence indicate the type of interference with 
employment that would raise the issue of extraschedular 
entitlement.  Having reviewed the record with the above 
mandates in mind, the Board finds no basis for further action 
on this question.  


ORDER

Entitlement to a compensable evaluation for periodontal bone 
loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

